Citation Nr: 0423802	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-22 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
Reserves from April 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection for a right 
hip disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the veteran's July 2004 hearing request, he was 
scheduled for a September 2004 hearing before the Board in 
Washington, D.C.  However, prior to the scheduled hearing, in 
August 2004, the veteran informed the Board that he was not 
able to travel to Washington, D.C., and requested instead 
that he be afforded a videoconference hearing.  

In accordance with 38 C.F.R. § 20.700 (2003), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Under the circumstances, this case must 
be returned to the RO so that the veteran is afforded an 
opportunity to present testimony at a Board hearing via 
videoconference.



To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
veteran for a Board videoconference 
hearing.  The RO should notify the 
veteran and his representative of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



